  Case 3:20-cv-00395-S Document 42-1 Filed 04/15/21                  Page 1 of 2 PageID 322



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


JENNIFER RONDINELLI REILLY,

                                Plaintiff,                    Case No. 3:20-cv-00395-S

       - against -


LOUDER WITH CROWDER LLC,

                                Defendant.


                        DECLARATION OF RICHARD LIEBOWITZ

       1.      I am lead counsel for Plaintiff Jennifer Rondinelli Reilly (“Plaintiff” or “Reilly”).

       2.      I am admitted to practice law in the State of New York, as well as in this District.

       3.       I submit this declaration in opposition to defendant Louder with Crowder LLC

(“Defendant”)’s motion to strike pleadings and disqualify me as her counsel.

       4.      On December 9, 2020, my outside counsel Michael S. Ross notified the Clerk of

Court for the Northern District of Texas that I had been issued an interim suspension from the

Southern District of New York pending a hearing. Attached as Exhibit A is a true and correct

copy of the 12/9/20 letter to the Clerk of Court, along with exhibits.

       5.      The Clerk was also notified that, to avoid unnecessary burden, I would not

continually advise the Clerk in writing of subsequent reciprocal discipline imposed upon me by

any other federal jurisdictions in which I was admitted arising from the suspension imposed by

the Southern District of New York. See Exhibit A.




                                                 1
  Case 3:20-cv-00395-S Document 42-1 Filed 04/15/21                  Page 2 of 2 PageID 323



       6.      Subsequent to notifying the Clerk of the disciplinary action taken by the Southern

District of New York, the Northern District of Texas did not take any disciplinary action against

me. Thus, as of today, I am admitted to practice law in this District.

       8.      With respect to Dkt. Nos. 29, 24, 25, 26, 38, which are those filings that

Defendant seeks to strike from the record, I was admitted to practice in this District at the time I

filed those documents.

       9.      On March 25, 2021, I notified defense counsel in writing that I had previously

notified the Northern District of Texas Clerk of Court that I had been issued an interim

suspension in the Southern District of New York. I did not receive any response from defense

counsel. Attached as Exhibit B is a true and correct copy of the 3/25/21 e-mail to opposing

counsel.



       Dated: April 15, 2021
              Valley Stream, New York

                                                              by: /richardliebowitz/
                                                              Richard Liebowitz




                                                  2
